DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (JP 7-186608).
As best depicted in Figures 1 and 2, Kojima teaches a tire construction comprising a carcass 6, a sidewall 4, a tread 1, an innerliner 11, and a sound control layer 12, wherein said sound control layer covers outer ends of said innerliner (outer ends of innerliner terminate at height H1 while sound control layer extends from Y1 to Y3).  It is noted that the claims as currently drafted fail to exclude viewing layer 12 as a “sound control layer”.
Regarding claims 3 and 5, bead apex 8 can be viewed as the claimed “sidewall reinforcing rubber” (claims as currently drafted fail to exclude such a characterization)  Kojima further states that an inner end of innerliner 11 can be radially inward of normal line N2 and thus overlap with apex 8 (Paragraph 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima.
As best depicted in Figures 1 and 2, Kojima includes an innerliner 11 and a sound control layer 12, wherein layer 12 covers respective widthwise outer ends of said innerliner.  In terms of the exact radial location of said ends, Kojima (Paragraphs 14, 18, and 19) includes the following description: the bead apex 8 has an upper end height H1 from a bead base line L larger than a rim flange H2 and “preferably”, the lower end of the natural rubber layer 11 terminates at the position of the normal line 8.  These combined teachings suggest tire constructions in which widthwise outer ends of innerliner 11 are radially outward of a tire maximum section width position.  It is emphasized that Figure 1 depicts an exemplary tire construction in which a widthwise outer end is only slightly radially inward of a maximum section width position, it being well recognized that (a) bead apex height H1 is commonly above a maximum section width position and (b) a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.             

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.